United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-856
Issued: January 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2011 appellant, through her attorney, filed a timely appeal from the
January 21, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating her compensation benefits. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss benefits effective
June 6, 2010 on the grounds that she no longer had any disability causally related to her accepted
employment-related injuries.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the January 21, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal appellant’s attorney contends that the January 21, 2011 OWCP decision is
contrary to fact and law.
FACTUAL HISTORY
On November 6, 2008 appellant, then a 62-year-old automation clerk, filed a traumatic
injury claim for sharp left shoulder pain sustained that day while in the performance of duty.
OWCP accepted the claim for left rotator cuff tear and left shoulder impingement syndrome.
On April 16, 2010 OWCP issued a notice to terminate appellant’s wage-loss
compensation and medical benefits based on the opinion of Dr. Fernando A. Moya, a Boardcertified orthopedic surgeon and appellant’s attending physician, who examined appellant on
February 5, 2010. Appellant complained of pain and discomfort to her left shoulder with
pushing and pulling activities. Dr. Moya diagnosed post-traumatic left shoulder impingement
syndrome, rotator cuff tendinosis, subscapularis tear, labral tear and status post arthroscopic
surgery. He reviewed a magnetic resonance imaging (MRI) scan report and x-ray films of the
left shoulder dated February 28, 2009 and reported that appellant underwent left shoulder
arthroscopy. Dr. Moya noted that appellant had some residual discomfort with certain
mechanical movements such as with pushing and pulling activities but concluded that appellant
had reached maximum medical improvement. He opined that she had a six percent whole person
impairment rating which was a direct result of the November 6, 2008 employment injury.
Dr. Moya advised that appellant was able to return to full duty without restrictions or limitations.
OWCP allotted 30 days for the submission of additional evidence.
Appellant submitted a May 5, 2010 narrative statement and additional evidence. In an
April 30, 2010 report, Dr. Moya reiterated the diagnoses and reported that appellant had a steroid
injection. He opined that she could perform light-duty-type work with no heavy lifting, pushing
or pulling. In a May 14, 2010 progress report, Dr. Moya opined that appellant was at maximum
medical improvement as indicated in his February 5, 2010 report. He noted that she was
returned to full duties without restrictions which had not changed.
By decision dated May 25, 2010, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective June 6, 2010 based on Dr. Moya’s opinion.3
On June 8, 2010 appellant’s attorney requested an oral telephone hearing which was held
before an OWCP hearing representative on October 14, 2010. The record was held open for 30
days to allow for the submission of additional evidence.
Appellant submitted an arthroscopic surgery checklist from Dr. Moya.
In a decision dated January 21, 2011, OWCP’s hearing representative affirmed in part
and reversed in part the May 25, 2010 decision. The medical evidence established that appellant
3

By decision dated June 8, 2010, OWCP granted appellant a schedule award for five percent permanent loss of
use of the left upper extremity. It indicated that a schedule award was payable consecutively but not concurrently
with an award for wage loss for the same injury and therefore the starting date of appellant’s schedule award had
been adjusted to June 6, 2010 as she received compensation for disability on June 5, 2010.

2

had no disabling residuals of her accepted employment injuries but that she remained entitled to
medical benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or was no longer related to the employment.4
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5 The
right to medical benefits for an accepted condition, on the other hand, is not limited to the period
of entitlement to disability compensation.6 To terminate authorization for medical treatment,
OWCP must establish that an employee no longer has residuals of an employment-related
condition which would require further medical treatment.7
ANALYSIS
OWCP accepted appellant’s traumatic injury claim for left rotator cuff tear and left
shoulder impingement syndrome. It based its termination of wage-loss compensation benefits on
a February 5, 2010 report from Dr. Moya, appellant’s attending physician.
Dr. Moya diagnosed post-traumatic left shoulder impingement syndrome, rotator cuff
tendinosis, subscapularis tear, labral tear and status post arthroscopic surgery. He reviewed an
MRI scan report and x-rays of the left shoulder dated February 28, 2009. Dr. Moya indicated
that appellant had some residual discomfort with certain mechanical movements such as with
pushing and pulling activities but concluded that she had reached maximum medical
improvement. He advised that appellant was able to return to full duty without restrictions or
limitations. On April 30, 2010 Dr. Moya reported that appellant had a steroid injection and
opined that she could perform light-duty-type work with no heavy lifting, pushing or pulling.
However, in a May 14, 2010 progress report, he reiterated his medical opinion that appellant was
at maximum medical improvement as indicated in his February 5, 2010 report. Dr. Moya
reiterated that appellant was returned to full duties without restrictions and opined that that had
not changed. Consequently, the Board finds that OWCP properly relied on Dr. Moya’s reports in
terminating appellant’s wage-loss benefits effective June 6, 2010.
The Board finds that the weight of the medical evidence as represented by Dr. Moya’s
opinion establishes that appellant’s employment-related left rotator cuff tear has resolved.
OWCP properly terminated entitlement to wage-loss compensation effective June 6, 2010.
4

See Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001). See also C.B., Docket No.
10-1623 (issued April 11, 2011).
5

See Gewin C. Hawkins, 52 ECAB 242 (2001).

6

See T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

7

See Furman G. Peake, 41 ECAB 361, 364 (1990).
August 11, 2010).

3

See also L.G., Docket No. 09-1692 (issued

Appellant’s attorney contends on appeal that the January 21, 2011 decision was contrary
to fact and law. As noted, OWCP met its burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective June 6, 2010.
ORDER
IT IS HEREBY ORDERED THAT the January 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

